Vinje, C. J.
The questions of defendants’ negligence and plaintiff’s contributory negligence were sharply contested on the trial. The jury’s findings in favor of the plaintiff are sustained by the evidence and no addition to negligence law would be made by discussing it. Only one claim merits consideration and that is that plaintiff failed to look back often enough as she was walking along, and that if she was on the right side of the concrete just before the collision she failed to look back as she stepped back upon it. The evidence tends to show that she was on the concrete and within about a foot of the right-hand side of it at the time she was struck. The argument of defendants’ counsel is that pedestrians on a country highway must look to the rear at stated intervals of time or space to see if vehicles are coming and to keep out of their way. We áre aware of no such rule of law. They must exercise ordinary care for their safety, but such care cannot for all cases be expressed as a matter of law, in either intervals of time or space. Plaintiff testified that she looked back from time to time but did not see or hear defendants’ car. Under the rule stated in Seitz v. Ott, 174 Wis. 60, 182 N. W. 333, the jury could find that she had exercised the required care.
The finding of the jury as to lights is ambiguous, but the evidence and instructions of the court make it clear that the question was whether or not defendants’ lights were *281burning at all, and the jury found that they were not. The evidence upon the subject is in conflict and would sustain a finding either way.
By the Court. — Judgment affirmed. .